DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendment, filed 4/23/2021, with respect to the objection to the specification have been fully considered and are sufficient to overcome the previously cited objections.  The objection to the specification has been withdrawn. Applicant’s arguments with respect to claim(s) 1-20 being rejected under 35 USC 102 as being anticipated by Young et al (2019/0338987) have been considered, and while not acquiescing to the validity of the applicants arguments, a new ground of rejection is being made using Hazzard et al (10,670,302) as it is deemed by the examiner as being more specific to what the applicant is now claiming in the newly cited amended claims.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 5, change “it” to –is--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hazzard et al (10,670,302).  Hazzard et al discloses a pilot lighting system capable of carrying out the method of the applicants claimed invention including determining, by a controller (152, 154) of a water heater (151) whether a pilot flame at a pilot burner is lit (SEE col 1, lines 11-17), in response to determining that the pilot flame is not lit, outputting a first notification for delivery to a user device indicating that the pilot flame is not lit (SEE column 4, lines 23-48), receiving by the controller, an indication of a user input requesting to light the pilot flame at the pilot burner (SEE for example column 5, lines 50-58), controlling by the controller, a pilot gas valve to start a gas flow to the pilot burner in response to the user input (SEE column 14, lines 56 – column 15, line 14) controlling, by the controller, controlling, by the controller, an igniter to generate an ignition spark for lighting the pilot flame at the pilot burner in response to the user input (SEE column 14, lines 10-21) and in response to determining that the pilot flame has been lit, outputting a second notification for delivery to the user device indicating that the pilot flame has been lit (SEE column 3, lines 50-61).  In re claim 2, Hazzard et al  by a power device that generates the electrical power from mains power, a solar power, or a battery power (SEE for example, column 3, lines 6-18).   



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        July 13, 2021